                        Case 21-90034    Doc 18-2       Filed 03/02/21 Entered 03/02/21 20:08:53   Desc Exhibit
                                                                Holiday InnPage
                                                           B - Budget       Budget1 of 2



Company                          Purpose                    Type of Service   Column1        Current Monthly Cost    Column3

AT&T                             WiFI                       AT&T              Monthly                     $336.08

AT&T                             Telephone                  AT&T              Monthly                     $178.54
                                 DirecTV Hardware and
AT&T Directv Hardware            Installation               AT&T              Monthly                     $349.62

AT&T Directv Channel Lineup      Cable                      AT&T              Monthly                     $712.78

Smart Pay -IHG                   Franchise Fee              Franchise Fee     Monthly                   $15,000.00

IPFS Corporation                 Insurance                  Insurance         Monthly                    $1,660.52

Payroll                                                     Payroll           BiWeekly                   $8,979.00

LIVCOM                           Phone                      Phone             Monthly                     $614.93

American Hotel Co.               Housekeeping Supplies      Supplier          Monthly                     $300.00

Courtesy Products                Housekeeping Supplies      Supplier          Monthly                     $300.00

Guest Supply                     Housekeeping Supplies      Supplier          Monthly                     $300.00

HD Supply                        Housekeeping Supplies      Supplier          Monthly                     $300.00




                                                                                             EXHIBIT "B"
                      Case 21-90034    Doc 18-2      Filed 03/02/21 Entered 03/02/21 20:08:53     Desc Exhibit
                                                             Holiday InnPage
                                                        B - Budget       Budget2 of 2



Company                        Purpose                   Type of Service   Column1           Current Monthly Cost    Column3

Home Depot Pro                 Housekeeping Supplies     Supplier          Monthly                        $300.00

Office Depot                                             Office Supplies   Monthly                        $300.00

Royal Cup                                                Supplies          Monthly                        $300.00

Sysco                                                    Supplies          Monthly                        $350.00

Center Point Energy            Gas                       Utility           Monthly                        $351.31

City of Livingston             Electricity & Water       Utility           Monthly                       $3,683.97

PlayNetwork                    Sound System              Vendor            Monthly                        $389.70

ECOLAB                         Exterminator              Vendor            Monthly                        $169.08

Grass Roots Lawn & Landscape   Yard Maintenance          Vendor            Monthly                        $150.00

Parity Solutions                                         Vendor            Monthly Average                $200.00

HPP Rental                     HP Server                 ACH               Monthly                        $474.57
                                                         6% depending on
State of Texas                                           Revenue           Monthly                       $2,000.00

                                                                                                        $37,700.10

INCOME                         $66,612.71
EXPENSES                       $37,700.10
NET INCOME                     $28,912.61
